DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/2021 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1, 4, and 6 has/have been amended and claim(s) 10 has/have been cancelled. Claims 1-9 are now pending and have been considered below. 
Response to Amendment
The previous drawing objections remain since the newly submitted drawings contain new matter entered and therefore the accepted drawings do not show the claim limitations.
The previous claim objections have been withdrawn in light of applicant's amendments.
Specification
The amendment filed 04/05/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: figure 10 discloses new structural features in element 1050 that were not originally disclosed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one lighting element positioned behind the generally flat rear side of the waterproof polycarbonate shower panel to illuminate the (prefabricated) waterproof (polycarbonate) shower panel from behind the waterproof polycarbonate shower panel” of claims 1, 4, and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1, 4 and 6 are allowed. In particular, adding the limitation “at least one lighting element positioned behind the generally flat rear side of the waterproof polycarbonate shower panel to illuminate the (prefabricated) waterproof (polycarbonate) shower panel from behind the waterproof polycarbonate shower panel” overcomes the prior art since, such an assembly was not found in the prior art and such a further modification would require hindsight reconstruction. Claims 2, 3, 5, 7, and 8 depend from claims 1, 4, and 6, and are therefore allowed as well.
Response to Arguments
Applicant's arguments and amendments have been considered. While the claims are allowable, they contain elements not shown in the accepted drawings and the newly submitted drawings contain new matter. Applicant argues the new drawings are supported in specification paragraph 84, which examiner has found to be paragraph 73 instead. However, the particular form of the lighting element illustrated is new matter since it was not disclosed to have such a particular shape and features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633